Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/22.
Applicant’s election of Group I in the reply filed on 04/12/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by 
Hiroshi Abe (U. S. Patent Application: 2019/0356014, here after 014).
Claim 1 is rejected. 014 teaches a system for (manufacturing a lithium ion secondary battery), the system comprising:
an unwinder supplying a current collector (220a) to be coated to a predetermined position;
a coating device coating a coating liquid (201) on the current collector;
a drying device drying the coated current collector (205); and
a rewinder winding the coated current collector (220) passing through the drying device at a predetermined position [title, 0143- 0145].
Claim 2 is rejected as 014 teaches the system further comprising:
a plurality of driving rolls supporting the coated current collector that moves in the drying device, and moving the current collector through a rotary motion [fig. 6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over view of Hiroshi Abe (U. S. Patent Application: 2019/0356014, here after 014), further in view of Hiroshi Miyachi et al (U. S. Patent Application: 2009/0081518, here after 518).
Claim 3 is rejected. 014 teaches the limitation of claim 2, and teaches passing the current collector from a drying means (205), but does not teach of the driving rolls is configured such that a gradient is formed in a width direction of the current collector moving through the driving rolls. 518 teaches passing a substrate along a dryer after coating wherein a gradient is formed (nozzles to blow air from sides of the substrate to the center) in a width direction of the substrate moving through driving rolls and a gradient is formed on the current collector in the width direction of the substrate moving through [fig. 2, fig. 4B, 0110]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a system as 014 teach where the dryer unit is based on what 518 teaches, because 518 teaches suitable drying system for drying a web substrate for making batteries.
Claim 4 is rejected for the same reason claim 3 is rejected. Looking to fig. 4B of 518 concludes that the gradient is flat at a central portion of the width direction of the substrate(web) and gradually increases from the central portion toward opposite sides of the width direction of the substrate(web) (because nozzles are in sides).
Claim 5 is rejected for the same reason claim 3 is rejected. Looking at fig. 4B of 518 concluded that the amount of a gradient formed on each of the plurality of driving rolls is configured such that the amount of the gradient formed on a driving roll located at an inlet of the drying device is the largest(sides), and the amount of the gradient formed on each of the driving rolls gradually decreases toward an outlet of the drying device.
Claim 6 is rejected. 014 teaches the limitation of claim 2, and teaches passing the current collector from a drying means (205), but does not teach a gradient is formed on the drying nozzle in a width direction of the current collector moving through the driving rolls. 518 teaches passing a substrate along a dryer after coating wherein a gradient is formed (nozzles to blow air from sides of the substrate to the center) in a width direction of the substrate moving through driving rolls and a gradient is formed on the current collector in the width direction of the substrate moving through [fig. 2, fig. 4B, 0110]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a system as 014 teach where the dryer unit is based on what 518 teaches, because 518 teaches suitable drying system for drying a web substrate for making batteries. 518 also teaches the air of the predetermined temperature and in fact the predetermined amount [0108] is sprayed toward to the substrate moving through the driving rolls, and therefore a gradient is formed on the current collector in the width direction thereof.
Claim 7 is rejected for the same reason claim 6 is rejected. 518 teaches the drying nozzle sprays the air toward the substrate(web) by forming a gradient in wind speed (wind speed is different in center of the substrate than the edges in width direction) in a width direction of the substrate moving through the driving rolls, such that a gradient is formed on the current collector in the width direction thereof [fig. 4B].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over view of Hiroshi Abe (U. S. Patent Application: 2019/0356014, here after 014), Hiroshi Miyachi et al (U. S. Patent Application: 2009/0081518, here after 518), further in view of Won Chan Park et al (U. S. patent Application: 2015/0086866, here after 866).
Claim 8 is rejected. 518 does not teach sensor and controller for drying nozzles. 429 teaches controlling a system for controlling drying of a slurry when controller allows the air to be sprayed from the drying nozzle (air flow) such that a sensor measure concentration of solvent in exhaust gas and a controller to adjust air flow[abstract]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a system as 014, and 518 teach where air blowing is controlled by a sensor, because it is suitable method for effectively drying coating on a substrate. Therefore, it is concluded that an amount of gradient is maximum in a state in which the coating layer has fluidity on the basis of the degree of drying of the coating layer sensed by the sensor, and the controller allows an amount of the air sprayed from the drying nozzle to be decreased such that the amount of gradient decreases as the degree of drying of the coating layer increases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712